                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WOODMEN OF THE WORLD LIFE
INSURANCE SOCIETY, a Nebraska
Fraternal Benefit Society;                                 8:18CV218

                   Plaintiff,
                                                            ORDER
      vs.

JOHN BRAD LIGON, and SCOTTIE D.
CLARK,

                   Defendants.


      IT IS ORDERED that Plaintiff’s motion to continue, (Filing No. 38), is
granted in part and denied in part as follows:


      1)    Motions to compel discovery shall be filed by February 15, 2019.


      2)    The deadline for filing motions to dismiss and motions for summary
      judgment is extended to March 15, 2019.


      3)    In all other respects, the motion is denied.


      December 19, 2018.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
